 



Exhibit 10.1
March 28, 2006
Affirmative Insurance Holdings, Inc.
4450 Sojourn Drive
Suite 500
Addison, Texas 75001

  Re:     Third Amendment to Credit Agreement         Credit Agreement dated as
of July 30, 2004 (such agreement, together with all amendments and restatements,
the “Credit Agreement”), by and among Affirmative Insurance Holdings, Inc.,
Affirmative Insurance Company, Insura Property and Casualty Insurance Company,
and The Frost National Bank, as Administrative Agent, Lender and L/C Issuer

Dear Sir or Madam:
     Capitalized terms not otherwise defined in this Third Amendment to Credit
Agreement (“Third Amendment”) have the meaning specified in the Credit
Agreement.
     By your execution of this letter, you agree to as follows:
     1. Amendment to Credit Agreement Section 6.2(b)(iii).
     Credit Agreement Section 6.2(b)(iii) is deleted in its entirety and the
following is substituted in lieu thereof:
Within 60 days after the end of each fiscal quarter of Borrower, a Loss Report
as at the last day of such quarter.
     2. Amendment to Credit Agreement Section 7.1.
     Credit Agreement Section 7.1 is deleted in its entirety and the following
is substituted in lieu thereof:
Combined Ratio. Borrower shall not permit the Combined Ratio of any RIC to be
greater than 100% at any time; provided, with respect (a) any RIC which owns all
of the capital stock of another RIC, and (b) any RIC which is a wholly-owned
Subsidiary of another RIC, the Combined Ratio shall be determined on a
consolidated basis for such RICs.
     3. Amendment to Credit Agreement Section 7.2.
     Credit Agreement Section 7.2 is deleted in its entirety and the following
is substituted in lieu thereof.
Risk-Based Capital. Borrower shall not permit Risk-Based Capital of any RIC to
be less than 250% at any time; provided, with respect (a) any RIC which owns all

 



--------------------------------------------------------------------------------



 



of the capital stock of another RIC, and (b) any RIC which is a wholly-owned
Subsidiary of another RIC, Risk-Based Capital shall be determined on a
consolidated basis for such RICs.
     4. Amendment to Exhibit H (Compliance Certificate).
     Exhibit H to the Credit Agreement is deleted in its entirety and a new
Exhibit H, in the form of Exhibit H hereto, is substituted in lieu thereof.
     5. Amendment to Schedule 8.21 (Key Personnel).
     Schedule 8.21 to the Credit Agreement is deleted in its entirety and a new
Schedule 8.21, in the form of Schedule 8.21 hereto, is substituted in lieu
thereof.
     6. No Waiver. Each of Borrower, each RIC and each other Obligor recognizes
and agrees that (a) as of November 13, 2005, Thomas E. Mangold resigned as Chief
Executive Officer and President of Borrower, (b) Credit Agreement Section 9.1(k)
provides that an Event of Default will exist if a Change in Control occurs,
(c) a Change in Control occurs when “any of the individuals described on
Schedule 8.21 . . . does not (i) hold the position with Borrower or the
specified Subsidiary described on Schedule 8.21 after the Agreement Date and a
replacement reasonably satisfactory to Required Lenders has not assumed such
office or title within 180 days after the occurrence of such event . . .,”
(d) the resignation of Thomas E. Mangold as Chief Executive Officer and
President of Borrower and the lack of a Chief Executive Officer and President of
Borrower will be a Change in Control, if replacements reasonably satisfactory to
Required Lenders have not assumed the offices of Chief Executive Officer and
President of Borrower on or before May 12, 2006, (e) the resignation of Thomas
E. Mangold as Chief Executive Officer and President of Borrower and the lack of
a Chief Executive Officer and President of Borrower are a Default (“Existing
Default”), and (f) the amendment to Schedule 8.21 (including the lack of
designation of an individual as Chief Executive Officer or President of
Borrower) pursuant to this Third Amendment is not intended as, and shall not be
construed as, a waiver of any rights of Administrative Agent or any Lender with
respect to the resignation of Thomas E. Mangold, any resulting Change in Control
or the Existing Default.
     7. Consent. Each of Borrower, each RIC and each other Obligor recognizes
and agrees that (a) as of November 30, 2005, Timothy A. Bienek resigned as
Executive Vice President and Chief Financial Officer of Borrower, (b) Credit
Agreement Section 9.1(k) provides that an Event of Default will exist if a
Change in Control occurs, (c) a Change in Control occurs when “any of the
individuals described on Schedule 8.21. . . . does not (i) hold the position
with Borrower or the specified Subsidiary described on Schedule 8.21 after the
Agreement Date and a replacement reasonably satisfactory to Required Lenders has
not assumed such office or title within 180 days after the occurrence of such
event . . .”, (d) the resignation of Timothy A. Bienek as Executive Vice
President and Chief Financial Officer of Borrower and the lack of an Executive
Vice President and Chief Financial Officer will be a Change in Control, if
replacements reasonably satisfactory to Required Lenders have not assumed the
offices of Executive Vice President and Chief Financial Officer of Borrower on
or before May 29, 2006, (e) the Borrower has elected Mark E. Pape to the
position of Executive Vice President and Chief Financial Officer of Borrower
effective November 30, 2005, (f) the Required Lenders are satisfied with and
have consented to the selection of Mark E. Pape to the position of Executive

2



--------------------------------------------------------------------------------



 



Vice President and Chief Financial Officer of Borrower, and (f) Schedule 8.21 is
hereby amended to include Mark E. Pape as Executive Vice President and Chief
Financial Officer of Borrower.
     8. Ratification. Each of Borrower, each RIC and each other Obligor hereby
ratifies all of its respective obligations under the Credit Agreement and each
of the Loan Documents to which it is a party or it or its property is subject,
and agrees and acknowledges that the Credit Agreement and each of the Loan
Documents to which it is a party or it or its property is subject remains in
full force and effect and shall continue in full force and effect.
     9. Representations and Warranties. Borrower, each RIC and each other
Obligor hereby represent and warrant to Administrative Agent, Lender and L/C
Issuer that (a) this Third Amendment has been duly executed and delivered on
behalf of Borrower, each RIC and each other Obligor, (b) this Third Amendment
constitutes a valid and legally binding agreement enforceable against Borrower,
each RIC and each other Obligor, (c) the representations and warranties
contained in the Credit Agreement and the Loan Documents are true and correct on
and as of the date of this Third Amendment, both before and after giving effect
to this Third Amendment, (d) no Default or Event of Default exists under the
Credit Agreement or under any other Loan Document (other than the Existing
Default), and (e) the execution, delivery and performance of this Third
Amendment have been duly authorized by Borrower, each RIC and each other
Obligor.
     10. Conditions to Effectiveness. The effectiveness of this Third Amendment
is subject to satisfaction of the following conditions precedent:
     (a) The execution and delivery hereof by Borrower, each RIC, each other
Obligor, Administrative Agent, Lender and L/C Issuer and receipt by
Administrative Agent of original executed counterparts of this Third Amendment.
     (b) No Default or Event of Default shall exist (other than the Existing
Default).
     (c) All of the representations and warranties contained in Article VIII of
the Credit Agreement, as amended hereby, and in the other Loan Documents shall
be true and correct on and as of the date of this Third Amendment with the same
force and effect as if such representations and warranties had been made on and
as of such date, except to the extent such representations and warranties speak
to a specific date.
     (d) All of the representations and warranties contained in Section 9 shall
be true and correct, both before and after giving effect to this Third
Amendment.
     11. Effectiveness. Upon satisfaction of all conditions precedent in Section
10, this Third Amendment shall be effective as of September 30, 2005.
     12. Counterparts. This Third Amendment may be signed in any number of
counterparts, which may be delivered in original or facsimile form each of which
shall construe an original, but all of which together shall constitute one and
the same instrument.

3



--------------------------------------------------------------------------------



 



     13. Final Agreement of the Parties. THIS THIRD AMENDMENT AND THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.



The Remainder of This Page Is Intentionally Left Blank.

4



--------------------------------------------------------------------------------



 



          ADMINISTRATIVE AGENT,
LENDER AND L/C ISSUER:   THE FROST NATIONAL BANK,
as Administrative Agent, Lender and L/C Issuer
 
       
 
  By:   /s/ STEPHEN S. MARTIN
 
       
 
  Print Name:   Stephen S. Martin
 
       
 
  Print Title:   Vice President
 
       

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



          Acknowledged and agreed to as of     March 28, 2006    
 
        BORROWER:    
 
        AFFIRMATIVE INSURANCE HOLDINGS, INC.    
 
       
By:
  /s/ DAVID B. SNYDER    
 
       
 
  David B. Snyder, Senior Vice President    
 
        RICS:    
 
        AFFIRMATIVE INSURANCE COMPANY    
 
       
By:
  /s/ DAVID B. SNYDER    
 
       
 
  David B. Snyder, Senior Vice President    
 
        INSURA PROPERTY AND CASUALTY INSURANCE COMPANY    
 
       
By:
  /s/ DAVID B. SNYDER    
 
       
 
  David B. Snyder, Senior Vice President    

OTHER OBLIGORS:
A-AFFORDABLE INSURANCE AGENCY, INC.
A-AFFORDABLE LOCATIONS, INC.
A-AFFORDABLE MANAGING GENERAL AGENCY, INC.
AFFIRMATIVE ALTERNATIVE DISTRIBUTION, INC.
AFFIRMATIVE FRANCHISES, INC.
AFFIRMATIVE INSURANCE GROUP, INC.
(formerly known as American Agencies Insurance Group, Inc.)
AFFIRMATIVE INSURANCE SERVICES, INC.
AFFIRMATIVE INSURANCE SERVICES OF SOUTH CAROLINA, INC.
Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



AFFIRMATIVE MANAGEMENT SERVICES, INC.
AFFIRMATIVE PROPERTY HOLDINGS, INC.
AFFIRMATIVE RETAIL, INC.
AFFIRMATIVE SERVICES, INC.
AFFIRMATIVE SERVICES RETAIL, INC.
AFFIRMATIVE UNDERWRITING SERVICES, INC.
AMERICAN AGENCIES GENERAL AGENCY, INC.
AMERICAN AGENCIES INSURANCE SERVICES OF LOUISIANA, INC.
AMERICAN AGENCIES INVESTMENTS, INC.
DRIVER’S CHOICE INSURANCE AGENCIES, INC.
DRIVER’S CHOICE INSURANCE SERVICES, LLC
FED USA FRANCHISING, INC.
FED USA RETAIL, INC.
INSTANT AUTO INSURANCE AGENCY OF ARIZONA, INC.
INSTANT AUTO INSURANCE AGENCY OF COLORADO, INC.
INSTANT AUTO INSURANCE AGENCY OF INDIANA, INC.
INSTANT AUTO INSURANCE AGENCY OF NEW MEXICO, INC.
INSUREONE INDEPENDENT INSURANCE AGENCY, LLC
SPACE COAST HOLDINGS, INC.
YELLOW KEY INSURANCE AGENCY, INC.

         
By:
  /s/ DAVID B. SNYDER    
 
       
 
  David B. Snyder, Senior Vice President for all    

Signature Page to Third Amendment

 



--------------------------------------------------------------------------------



 



EXHIBIT H
Compliance Certificate

 



--------------------------------------------------------------------------------



 



Schedule 8.21
Key Personnel

          Key Personnel   Title   Company  
open
  Chief Executive Officer   Affirmative Insurance Holdings, Inc.
 
       
open
  President   Affirmative Insurance Holdings, Inc.
 
       
Mark E. Pape
  Chief Financial Officer
Executive Vice President   Affirmative Insurance Holdings, Inc.
 
       
M. Sean McPadden
  Executive Vice President   Affirmative Insurance Holdings, Inc.
 
       
 
  President   Affirmative Insurance Company
Insura Property and Casualty Insurance Company

 